

	

		II

		109th CONGRESS

		1st Session

		S. 179

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the exchange of land within

		  the Sierra National Forest, California, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Sierra National Forest Land Exchange

			 Act of 2005.

		

			2.

			Definitions

			In this Act:

			

				(1)

				Federal land

				The term Federal

			 land means the parcels of land and improvements thereon comprising

			 approximately 160 acres and located in township 9 south, range 25 east, section

			 30, E1/2SW1/4 and

			 W1/2SE1/4, Mt. Diablo Meridian,

			 California.

			

				(2)

				Non-federal land

				The term non-Federal

			 land means a parcel of land comprising approximately 80 acres and

			 located in township 8 south, range 26 east, section 29,

			 N1/2NW1/4, Mt. Diablo Meridian,

			 California.

			

				(3)

				Secretary

				The term

			 Secretary means the Secretary of Agriculture.

			

			3.

			Land exchange, sierra national forest, California

			

				(a)

				Exchange authorized

				

					(1)

					In general

					If, during the one-year

			 period beginning on the date of enactment of this Act, the owner of the

			 non-Federal land offers the United States the exchange of the non-Federal land

			 and a cash equalization payment of $50,000, the Secretary shall convey, by quit

			 claim deed, all right, title, and interest of the United States in and to the

			 Federal land. The conveyance of the Federal land shall be subject to valid

			 existing rights and under such terms and conditions as the Secretary may

			 prescribe.

				

					(2)

					Acceptable title

					Title to the non-Federal land

			 shall conform with the title approval standards of the Attorney General

			 applicable to Federal land acquisitions and shall be acceptable to the

			 Secretary.

				

					(3)

					Correction and modification of legal descriptions

					The Secretary, in

			 consultation with the owner of the non-Federal land, may make corrections to

			 the legal descriptions of the Federal land and non-Federal land. The Secretary

			 and the owner of the non-Federal land may make minor modifications to such

			 descriptions insofar as such modifications do not affect the overall value of

			 the exchange by more than five percent.

				

				(b)

				Valuation of land to be conveyed

				For purposes of this section,

			 during the period referred to in subsection (a)(1), the value of the

			 non-Federal land shall be deemed to be $200,000 and the value of the Federal

			 land shall be deemed to be $250,000.

			

				(c)

				Administration of land acquired by United States

				Once acquired, the Secretary

			 shall manage the non-Federal land in accordance with the Act of March 1, 1911

			 (commonly known as the Weeks Act;

			 16 U.S.C.

			 480 et seq.), and in accordance with the other laws and

			 regulations pertaining to National Forest System lands.

			

				(d)

				Conditions on conveyance of Federal land

				The conveyance by the

			 Secretary under subsection (a) shall be subject to the following

			 conditions:

				

					(1)

					That the recipient of the

			 Federal land convey all 160 acres of the Federal land to the Sequoia Council of

			 the Boy Scouts of America not later than four months after the date on which

			 the recipient receives the Federal land from the Secretary under subsection

			 (a).

				

					(2)

					That, as described in section

			 5, the owner of the easement granted in section 4 have the right of first offer

			 regarding any reconveyance of the Federal land by the Sequoia Council of the

			 Boy Scouts of America.

				

				(e)

				Disposition and use of cash equalization funds

				The Secretary shall deposit

			 the cash equalization payment received under subsection (a) in the fund

			 established by Public Law 90–171 (commonly known as

			 the Sisk Act; 16

			 U.S.C. 484a). The cash equalization payment shall be available

			 to the Secretary until expended, without further appropriation, for the

			 acquisition of lands and interests in lands for the National Forest System in

			 the State of California.

			

				(f)

				Cost collection funds

				The owner of the non-Federal

			 land shall be responsible for all direct costs associated with processing the

			 land exchange under this section and shall pay the Secretary the necessary

			 funds, which shall be deposited in a cost collection account. Funds so

			 deposited shall be available to the Secretary until expended, without further

			 appropriation, for the cost associated with the land exchange. Any funds

			 remaining after completion of the land exchange, which are not needed to cover

			 expenses, shall be refunded to the owner of the non-Federal land.

			

			4.

			Grant of Easement in connection with hydroelectric project no.

			 67

			

				(a)

				Purpose

				A hydroelectric project,

			 licensed pursuant to the Federal Power Act (16 U.S.C. 791a et seq.) as Project

			 No. 67, is located on a majority of the Federal land authorized for exchange

			 under section 3. To protect the ability of the owner of Project No. 67 to

			 continue to operate and maintain that hydroelectric project under the current

			 and all future licenses or authorizations issued pursuant to the Federal Power

			 Act or any other applicable law, this section is necessary.

			

				(b)

				Easement required

				Before conveying the Federal

			 land under section 3, the Secretary shall grant an easement, without

			 consideration, to the owner of Project No. 67 for the right to enter, occupy,

			 and use for hydroelectric power purposes the Federal land currently within the

			 licensed boundary for Project No. 67. The Project No. 67 owner shall hold

			 harmless the Secretary for any claims against the owner due to the grant of

			 easement.

			

				(c)

				Required terms and conditions

				The easement granted under

			 this section shall provide the following: The United States of America,

			 hereinafter called Grantor, pursuant to a congressional

			 authorization, hereby grants, transfers, and conveys unto the [insert name of

			 Project No. 67 owner], its successors and assigns, hereinafter called

			 Grantee, all those certain exclusive easements and rights in,

			 on, under, over, along, and across certain real property described in Exhibit

			 A, attached hereto [attach description of real property subject to the

			 easement] and incorporated herein (the Property), for any

			 purpose or activity that Grantee deems convenient or necessary to the creation,

			 generation, transmission, or distribution of hydropower on and off the

			 Property, including, but not limited to, the right to inundate the Property

			 with water, reservoir management, and compliance with legal obligations in

			 accordance with the applicable Federal Energy Regulatory Commission license and

			 those non-exclusive easements and rights to use, occupy, and enter the

			 Property, and to allow others to use, occupy, and enter the Property, for other

			 purposes related to hydropower and reservoir management and use, such as

			 recreation by Grantee or the public, and regulation of any activities on the

			 Property that may impact such purposes, at any time and from time to time.

			 Grantor further grants, transfers, and conveys unto the Grantee the right of

			 assignment, in whole or in part, to others, without limitation. Grantee shall

			 have the right to take such actions on the Property as may be necessary to

			 comply with all applicable laws, rules, regulations, ordinances, orders and

			 other governmental, regulatory, and administrative authorities and

			 requirements, or that may be necessary for the economical entry, occupancy, and

			 use of the Property for hydropower purposes. Grantor, its successors and

			 assigns, shall not deposit or permit or allow to be deposited, earth, rubbish,

			 debris or any other substance or material on the Property, or so near thereto

			 as to constitute, in the opinion of Grantee, an interference or obstruction to

			 the hydropower and reservoir purposes. No other easements, leases, or licenses

			 shall be granted on, under or over the Property by Grantor to any person, firm

			 or corporation without the previous written consent of Grantee, which consent

			 shall not be unreasonably withheld. The terms, covenants and conditions of this

			 Grant of Easement shall bind and inure to the benefit of the successors and

			 assigns of Grantor and the successors and assigns of Grantee..

			

			5.

			Right of first offer for subsequent conveyance of Federal

			 land

			

				(a)

				Right of first offer

				As a condition on the

			 conveyance of the Federal land under section 3 and its reconveyance to the

			 Sequoia Council of the Boy Scouts of America, as required by section 3(d)(1),

			 the Secretary shall require that the Council agree to provide the owner of the

			 easement granted under section 4 the right of first offer to obtain the Federal

			 land, or any portion thereof, that the Council ever proposes to sell, transfer,

			 or otherwise convey.

			

				(b)

				Notice and offer

				If the Council proposes to

			 sell, transfer, or otherwise convey the Federal land or a portion thereof, the

			 Council shall give the easement owner written notice specifying the terms and

			 conditions on which the conveyance is proposed and offering to convey to the

			 easement owner, on the same terms and conditions, the Federal land or the

			 portion thereof proposed for conveyance.

			

				(c)

				Acceptance or rejection of offer

				Within 90 days after the

			 easement owner receives the notice required by subsection (b) and all available

			 documents necessary to perform reasonable due diligence on the proposed

			 conveyance, the easement owner shall either accept or reject the offer. If the

			 easement owner accepts the offer, the closing of the sale shall be governed by

			 the terms of the offer in the notice.

			

				(d)

				Effect of rejection

				If the hydropower easement

			 owner rejects an offer under subsection (b) or fails to respond to the offer

			 before the expiration of the 90-day period provided in subsection (c), the

			 Council may convey the property covered by the notice to any other person on

			 the same terms and conditions specified in the notice. If those terms and

			 conditions are subsequently altered in any way, then the notice and offer shall

			 again be made to the easement owner under subsection (b). The rejection by the

			 easement owner of one or more of such offers shall not affect its right of

			 first offer as to any other proposed conveyance by the Council.

			

